                                  MINUTE ORDER



 CASE NUMBER:              CIVIL NO. 20-00005 LEK-WRP
 CASE NAME:                Mutual Housing Association of Hawaii, Inc. (The) a Hawaii
                           nonprofit corporation vs. Oceanside Capital Advisors, LLC
                           a Delaware limited liability company et al.,


       JUDGE:       Leslie E. Kobayashi             DATE:             1/24/2020

COURT ACTION: EO: COURT ORDER DENYING PLAINTIFF’S MOTION TO
SUBMIT DOCUMENTS UNDER SEAL

        On January 16, 2020, Plaintiff The Mutual Housing Association of Hawai`i, Inc.
(“Plaintiff”) filed its Non-Hearing Motion to Submit Document [sic] Under Seal
(“Motion”). [Dkt. no. 25.] On January 17, 2020, this Court issued an entering order
stating it is inclined to find that it does not have subject matter jurisdiction over the
instant action, pending further briefing (“1/17/20 EO”). [Dkt. no. 26.] In light of the
1/17/20 EO, the Motion is HEREBY DENIED WITHOUT PREJUDICE. In the event the
Court finds that it has subject matter jurisdiction and Plaintiff’s motion for temporary
restraining order, [filed 1/6/20 (dkt. no. 2-2),] is set for hearing before this Court, Plaintiff
may refile the Motion.

       This Court HEREBY RETURNS the lodged copies of the proposed exhibits to
Plaintiff’s counsel. This Court will destroy its copies of Plaintiff’s proposed exhibits,
unless Plaintiff’s counsel retrieves them from chambers, during regular business hours, by
January 31, 2019.

       IT IS SO ORDERED.


Submitted by: Agalelei Elkington, Courtroom Manager
